Citation Nr: 0511207	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the left 
lower extremity manifested by venous insufficiency and venous 
leg ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran and his friend 
testified before the undersigned at a hearing held at the RO 
in September 2004.  

Review of the record shows that in addition to the claim 
currently in appellate status, the veteran has filed a claim 
for compensation pursuant to 38 U.S.C. § 1151 for residuals 
of laceration of the left femoral vein during a surgical 
procedure at the VA Medical Center in Gainesville, Florida, 
on April 5, 2004.  In addition, the RO has interpreted 
statements from the veteran as claims for service connection 
for varicose ulcer, varicose veins, venous insufficiency, 
right leg condition, ulcers, ringworm, scars, stomach 
condition, headaches, bowel trouble, nerve damage, hernia, 
and skin condition and as a claim of entitlement to VA 
pension.  To the extent that the listed disabilities are 
manifestations of the claimed disability of the left lower 
extremity, the Board will address them here, but to the 
extent they are residuals of laceration of the left femoral 
vein or represent separate claims for service connection for 
varicose veins, disability of the right lower extremity with 
its manifestations, or are elements of the veteran's pension 
claim, those claims are not now before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for disability of 
the left lower extremity manifested by venous insufficiency 
and venous leg ulcers.  At his hearing before the undersigned 
in September 2004, the veteran testified that during a 
football game in service in 1972 he injured his left knee and 
right leg.  He also testified that while in service in the 
Philippines in 1973 and 1974 he had leg sores, which he 
described as fungus and ringworm.  He has said that what were 
scaly lesions in service later turned to ulcers.  The veteran 
said that he told the doctor about his leg problems at 
separation from service and testified that he had continuing 
problems with his legs, which he mentioned at separation from 
service.  He testified that after service he went to VA but 
was told that he had to have combat-inflicted wounds to 
receive VA benefits.  

He further testified that after service he continued to have 
problems with his legs and went to a natural herbal clinic to 
try to cleanse his system and rid it from the sores.  He 
testified that he had been under medical care for his left 
foot over his adult life.  He testified that civilian doctors 
in 1976 and 1977 said he had a fungus and that in the 1990s 
doctors told him he had cellulites.  He testified that 
medical records from the doctors who treated him in the 1970s 
are not available.  The Board notes that on a VA Form 21-4142 
submitted to the RO in September 2004 the veteran reported 
that he had received treatment for his left leg at Shands 
medical facility in Starke, Florida, in October and November 
1998.  There is no indication that the RO requested 
additional address information or otherwise attempted to 
obtain those records, and this should be done.  

VA medical records show that the veteran is being treated for 
bilateral varicose veins, with superficial varicosities on 
the right and larger multiple varicosities on the left.  VA 
treatment records dated in August 1999 show that the veteran 
gave a history of a left ankle fracture in 1989.  He said he 
had a small ulcer on the medial side of the left ankle at the 
time, which healed, but that he had a second ulcer on the 
left lateral side for six years, which never healed.  He has 
received continuing VA treatment for varicosities, venous 
stasis and ulcers, particularly on the left lower extremity, 
and has given a history of injuries of both legs in service.  
Records associated with treatment of the left ankle fracture 
in 1989 could be pertinent to the current claim, and action 
should be taken to obtain them.  

The veteran's service medical records show that he was seen 
in the emergency room of the medical center at Keesler Air 
Force Base in October 1972 with complaints of pain in the 
left knee and pain in the right leg, though there is a 
strike-through in the statement of pain left knee.  He gave a 
history of having injured his right thigh in a football game 
five days earlier, with persistent pain in the thigh since 
then.  He was put on light duty for 24 hours.  Later records 
show that in 1973 the veteran was treated for tinea cruris 
and in April 1974, just prior to separation from service, he 
complained of "ringworm."  The examiner observed scaly 
lesions on the buttocks and thighs, and the assessment was 
probable tinea corpis.  At his separation examination in 
April 1974, the veteran reported that he had previously had 
or now had skin disease and cramps in his legs.  The examiner 
elaborated stating that the skin disease referred to 
ringworm, currently being treated.  The examiner said that 
the veteran reported he had cramps in the right leg 
occasionally.  

In October 2004, the veteran submitted a September 2004 
letter from a VA nurse.  The veteran has not waived 
consideration of that evidence by the RO.  In that letter the 
VA nurse, who has treated the veteran and is a wound 
specialist, stated that the veteran had suffered for years 
with venous insufficiency and venous leg ulcers, which he had 
always said were a result of hurting his knee in a football 
game during service.  The nurse stated that venous 
insufficiency, with venous leg ulcers, may be caused by a 
knee injury.  She referred to an attached article, but there 
is no indication that the article to which she referred is in 
the file.  Action should be taken to obtain that article and 
associate it with the claims file.  

In view of the service medical records that arguably show the 
veteran complained of left knee pain associated with a 
football injury in service and his skin problems in service, 
along with the September 2004 statement from the VA nurse, it 
is the judgment of the Board that the veteran should be 
provided a VA examination and that a medical opinion should 
be obtained as to the etiology of his current disability of 
the left lower extremity manifested by venous insufficiency 
and venous leg ulcers.  The Board will request that the AMC 
take action to accomplish this.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should obtain and associate 
with the claims file all VA treatment 
records for the veteran, including those 
from VA medical centers in Lake City, 
Florida, and Gainesville, Florida, dated 
from July 2003 to the present.  

2.  The AMC should contact the veteran 
and request that he identify the name and 
address of the health care facility where 
he received treatment for a left ankle 
fracture in 1989, along with the date, at 
least the month, in 1989 when the 
fracture occurred.  The AMC should also 
request that the veteran provide the 
mailing address of the Shands medical 
facility in Starke, Florida, where he 
reported he received treatment for his 
left leg disability in October and 
November 1998.  With authorization from 
the veteran, the AMC should attempt to 
obtain and associate with the claims file 
treatment records pertaining to his 1989 
left ankle fracture and 1998 treatment 
records from the Shands medical facility 
in Starke, Florida.  

In addition, the AMC should request that 
the veteran obtain and submit the article 
to which the VA nurse referred in her 
September 2004 letter.  In that letter 
she implied that the article supports her 
statement that venous insufficiency, with 
venous leg ulcers, may be caused by a 
knee injury.  

3.  Thereafter, the AMC should arrange 
for VA examination of the veteran to 
determine the nature and etiology of his 
current left lower extremity disability 
manifested by venous insufficiency and 
venous leg ulcers.  All indicated studies 
should be performed.  After examination 
of the veteran and review of the entire 
medical record, including the veteran's 
service medical records and the September 
2004 letter from the VA nurse, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's left lower extremity disability 
is causally related to service or any 
incident of service including knee pain 
following a football injury in service 
and skin lesions in service.  The claims 
file must be provided to the examiner and 
that it was reviewed should be noted 
explicitly in the examination report.  
The report should be typewritten.  

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, including obtaining the 
requested medical opinion.  After any 
additional development deemed necessary 
by the AMC has been accomplished, the AMC 
should readjudicate entitlement to 
service connection for left lower 
extremity disability manifested by venous 
insufficiency and venous leg ulcers.  If 
the benefit sought on appeal remains 
denied, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the RO issued its statement 
of the case in April 2004.  The veteran 
and his representative should be provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




